DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12/18/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-7, 9-14, 18-23 and 34 are objected to because of the following informalities: 
Claims  2-7, 18-23, 34 in line 1, ”A network node” should be replaced by “The network node ”.
Claims  9-14 in line 1, ”A method” should be replaced by “The method”.
        Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In Independent claim 1, the claimed features "service monitor configured to monitor” , "event manager configured to trigger" invoke 112 (f), however, non-structural terms (I.e., nonce words) such as, “service monitor”, and “event manager” as recited in the claim, would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application. The examiner interprets,  those non-structural terms as recited in the claim,  are performed by  a general purpose processor 308 (Fig.3), described at least in  page 13 (lines 30:35) and page 14 (lines 1:10). Similarly, In Independent claim 17, the claimed features "registration manager configured to trigger” , invoke 112 (f), however, non-structural term (I.e., nonce word) such as, “registration manager” as recited in the claim, would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application. The examiner interprets,  the non-structural term as recited in the claim,  is performed by  a general purpose processor 208 (Fig.2), described at least in  page 12 (lines 32:35) and page 13 (lines 1:12). Likewise, In Independent claim 33, the claimed features "event data manager configured to determine” , invoke 112 (f), however, non-structural term (I.e., nonce word) such as, “event data manager” as recited in the claim, would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application. The examiner interprets,  the non-structural term as recited in the claim,  is performed by  a general purpose processor 108 (Fig.1), described at least in  page 12 (lines 1:21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (2008/0162637),  Adamczyk hereinafter,  in view of  Ramanathanet et al. (2009/0106768), Ramanathanet hereinafter.

Re. Claims 1 and 8, Adamczyk teaches a method for operating a network node for use as an Application Sever, AS, in an Internet Protocol Multimedia Subsystem, IMS (¶0024 - method ..includes sending a confirmation to the one of the authorized services when the message to the one of the recipients is delivered. ¶0025 - the authorized services include at least one of the plurality of applications and/or a subscriber device registered with the IMS. ¶0217 - The IMM (i.e., IMS Mobility Manager (IMM)) supports the use of a Dual Mode Handset (DMH), which has the ability to operate in both the GSM network and the IMS network….The IMM service logic provides the ability for a DMH to roam and to handover calls between the IMS and GSM networks.) and  a network node for use as an Application Sever, AS, in an Internet Protocol Multimedia Subsystem, IMS, the network node (Fig.9 & ¶0217 - The IMM (i.e., IMS Mobility Manager (IMM)) supports the use of a Dual Mode Handset (DMH), which has the ability to operate in both the GSM network and the IMS network….The IMM service logic provides the ability for a DMH to roam and to handover calls between the IMS and GSM networks) comprising: a service monitor configured to monitor usage by one or more user equipments, UE, of one or more services offered in the IMS (Fig. 9 & ¶0217- The IMM (i.e., IMS Mobility Manager (IMM)) supports the use of a Dual Mode Handset (DMH), which has the ability to operate in both the GSM network and the IMS network….The IMM service logic provides the ability for a DMH to roam and to handover calls  between the IMS and GSM networks. That is, monitoring/tracking the usage call statistics of those DMH handsets, IMM is able to assist in roaming/handover those DMH users to appropriate network, in turns, optimize network resources used ); and an event manager configured to trigger an event, based on the monitored usage, the event comprising an update on at least one of a network operation and a UE operation for the one or more UEs in the IMS (Fig. 9 & ¶0217- The IMM (i.e., IMS Mobility Manager (IMM)) supports the use of a Dual Mode Handset (DMH), which has the ability to operate in both the GSM network and the IMS network….The IMM service logic provides the ability for a DMH to roam and to handover calls  between the IMS and GSM networks. ¶0228 - DMH originating calls (e.g., when DMH is in the GSM network and makes a GSM/PSTN call) to IMS through forced routing via CAMEL triggers … This in turn means that call processing features for the DMH may come from the telephony application servers in IMS, rendering the service more uniform across the two domains). 

    PNG
    media_image2.png
    373
    521
    media_image2.png
    Greyscale

Yet, Adamczyk does not expressly teach wherein the event manager is further configured to control a transmitter  to transmit an event notification to a Serving Call Session Control Function, S-CSCF, the event notification including the update on the at least one of a network operation and a UE operation.
explicitly discloses wherein the event manager is further configured to control a transmitter  to transmit an event notification to a Serving Call Session Control Function, S-CSCF, the event notification including the update on the at least one of a network operation and a UE operation. (Fig.2/Fig.4 & ¶0071 - When the application server 200 detects a change of the RSS feed 15, then the application server 200 updates the content of the media cache 300 with updated content of the RSS feed 15, and sends a SIP NOTIFY message to the end device 123 via the S-CSCF 400.  The end device 123 sends a SIP 200 OK message upon receiving the SIP Notify message, and the S-CSCF 400 transfers the message to the application server 200.)

    PNG
    media_image3.png
    405
    650
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks to include Ramanathanet’s invention of a system and associated method for feeding rapidly changing web content employing Really Simple Syndication (RSS) mechanism to mobile devices through IP Multimedia Subsystem (IMS) using Session Initiation Protocol (SIP), because it enables RSS web feeding for mobile devices without wasting 

Re. Claims 2 and 9, Adamczyk and Ramanathanet  teach claims 1 and 8 respectively.
Adamczyk further teaches wherein the update is an update for registration of the one or more UEs and comprises an update to a timer for re- registration of the one or more UEs in the IMS network. (Fig.9 & ¶0228 -  One advantage of such "anchoring" is that IMS is always in the signaling path of calls made from/to the DMH.  This in turn means that call processing features for the DMH may come from the telephony application servers in IMS, rendering the service more uniform across the two domains. Fig.9 & ¶0231 - During the handover processing period, DMH is registered in both the IMS and GSM networks.  When the call transfer is completed, DMH is expected to un-register from the IMS/WiFi network.  Because the WiFi signal strength at times may deteriorate rapidly, the DMH may not be able to un-register before losing contact with IMS/WiFi.  In this case the DMH may stay registered in IMS until the re-registration timer expires.)





Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Ramanathanet, further in view of McCarthy et al. (2009/0290856), McCarthy hereinafter.

Re. Claims 3 and 10, Adamczyk and Ramanathanet  teach claims 1 and 8 respectively.
Yet, Adamczyk and Ramanathanet do not expressly teach wherein the event manager is configured to trigger the event if the one or more UEs has not used a service amongst the one or more services for a period of time exceeding a threshold value.
However, in the analogous art, McCarthy explicitly discloses wherein the event manager is configured to trigger the event if the one or more UEs has not used a service amongst the one or more services for a period of time exceeding a threshold value. (Fig. 4-6 & ¶0007 -  establish a threshold for utilization of a memory resource of the DVR, detect a utilization of the memory resource that exceeds the threshold, generate a notice describing the utilization of the memory resource at or after the time the threshold was exceeded. Fig. 4-6 & ¶0049 - IMS CDs (i.e., communication devices) 401, 402 register with the IMS network 450 by contacting a Proxy Call Session Control Function (P-CSCF) which communicates with a corresponding Serving CSCF (S-CSCF) to register the CDs… Fig. 4-6 & ¶0054- the user of the DVR can program the DVR in step 604 with a memory utilization threshold. ¶0055 - If the threshold is reached, the DVR proceeds to step 610 where it generates a notice that describes the state of one or more resources in the DVR. ….how much memory capacity is available for recording video content (in hours of recording time, Megabytes, Gigabytes, etc.),… description of media programs that have recording times near the time when the threshold was exceeded) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Ramanathanet’s invention of a system and associated method for feeding rapidly changing web content employing Really .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Ramanathanet, further in view of Buckley et al. (2008/0167035), Buckley hereinafter.

Re. Claims 4 and 11, Adamczyk and Ramanathanet  teach claims 1 and 8 respectively.
Yet, Adamczyk and Ramanathanet do not expressly teach further comprising a receiver configured to receive a further event notification from the S-CSCF,  wherein the further event notification comprises a network parameter relating to an IMS Core Network, IMS CN, and wherein the event manager is configured to trigger the event based on the network parameter and the monitored usage.
However, in the analogous art, McCarthy explicitly discloses further comprising a receiver configured to receive a further event notification from the S-CSCF,  wherein the further event notification comprises a network parameter relating to an IMS Core Network, IMS CN (Fig.2 & ¶0030 - The S-CSCF, in turn, sends a register message, indicated by the segment 64, to the application server 22.  ….The S-CSCF responds with a SIP 200Ok to the SIP SUBSCRIBE message and to send a SIP NOTIFY message to the Application Server which contains the IMEI or IMEISV.) and wherein the event manager is configured to trigger the event based on the network parameter and the monitored usage.( Fig.2 & ¶0030 - …  This causes (i.e., triggers) the Application Server to return a SIP 200Ok to the SIP Register message and then Subscribe to the Registration Event Package at the S-CSCF using a SIP SUBSCRIBE message. … Fig.2 & ¶0032 - The S-CSCF receives the 200Ok message back from the application server.  The S-CSCF further receives, the network deregistration message, indicated by the segment 74.  If a network deregistration is provided, the profile for that AOR received in the deregistration, and all of the associated other public users' identifiers with the AOR are deleted.) 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Ramanathanet’s .




Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Ramanathanet, in view of Buckley, further in view of Bao et al. (2013/0124723), Bao hereinafter.

Re. Claims 5 and 12, Adamczyk,  Ramanathanet and Buckley  teach claims 4 and 11 respectively.

Yet, Adamczyk,  Ramanathanet and Buckley do not expressly teach wherein the network parameter relating to the IMS CN indicates a memory utilization within the IMS CN.
However, in the analogous art, McCarthy explicitly discloses wherein the network parameter relating to the IMS CN indicates a memory utilization within the IMS CN. (Fig. 1-2/Fig. 5 & ¶0022 - In the IP multimedia session, the application server is used for building the IP multimedia session  and controlling service logic of the session, and the media server is used for transmitting and processing actual multimedia signals. ¶0023 - application service device may be elected according to a quality of service (QoS) parameter of the participant device.  The QoS parameter can include,… availability,…….application service device may be elected according to hardware capability of the participant device.  Capability parameters of the device may include.. memory size, memory usage status, bandwidth, and bandwidth utilization ratio).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Ramanathanet’s invention of a system and associated method for feeding rapidly changing web content employing Really Simple Syndication (RSS) mechanism to mobile devices through IP Multimedia Subsystem (IMS) using Session Initiation Protocol (SIP) and Buckley’s invention of a system and a method for providing an instance identifier to a network database node of a mobile network to include Bao’s invention of a system .
  



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Ramanathanet, in view of Buckley, in view of Bao, further in view of Cai et al. (2011/0051701), Cai hereinafter. 
Re. Claims 6 and 13, Adamczyk,  Ramanathanet, Buckley and Bao  teach claims 5 and 12 respectively.
Yet, Adamczyk,  Ramanathanet, Buckley and Bao do not expressly teach wherein the update is an update for registration of the one or more UEs and comprises a de-registration of the one or more UEs from the IMS.
However, in the analogous art, Cai explicitly discloses wherein the update is an update for registration of the one or more UEs and comprises a de-registration of the one or more UEs from the IMS. (Abstract- A network element in the IMS network receives the deregister request message, and updates an IMS registration status of the dual mode device based on the deregister request message to indicate the dual mode device as deregistered. Fig.1-3, 6-8 & ¶0013 - The network element further includes a registration system operable to update an IMS registration status of the dual mode device based on the deregister request message to indicate the dual mode device as deregistered.  ¶0039 - In step 504, registration system 404 updates the IMS registration status for dual mode device 140 based on the deregister request message to indicate dual mode device 140 as deregistered or not registered).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Ramanathanet’s invention of a system and associated method for feeding rapidly changing web content employing Really Simple Syndication (RSS) mechanism to mobile devices through IP Multimedia Subsystem (IMS) using Session Initiation Protocol (SIP) and Buckley’s invention of a system and a method for providing an instance identifier to a network database node of a mobile network and Bao’s invention of a system and a method for building IP multimedia sessions without the use of a central server to include Cai’s invention .




Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Ramanathanet, further in view of Mufti et al. (2016/0255490), Mufti hereinafter. 

Re. Claims 7 and 14, Adamczyk and  Ramanathanet  teach claims 1 and 8 respectively.
Adamczyk also teaches further comprising a subscription manager  configured to set up a subscription for the S-CSCF to be notified if an event amongst the one or more supported events occurs. (Fig.9 &¶0217 - IMM operates as a standard IMS application server, it may support the standard SIP-based ISC interface to S-CSCF like any other IMS application server. Fig.9 & ¶0228 -  One advantage of such "anchoring" is that IMS is always in the signaling path of calls made from/to the DMH.  This in turn means that call processing features for the DMH may come from the telephony application servers in IMS, rendering the service more uniform across the two domains. Fig.9 & ¶0231 - During the handover processing period, DMH is registered in both the IMS and GSM networks.  When the call transfer is completed, DMH is expected to un-register from the IMS/WiFi network.  Because the WiFi signal strength at times may deteriorate rapidly, the DMH may not be able to un-register before losing contact with IMS/WiFi.  In this case the DMH may stay registered in IMS until the re-registration timer expires.)
Yet, Adamczyk and  Ramanathanet do not expressly teach wherein a receiver is configured to receive a subscription request from the S-CSCF, the subscription request comprising one or more subscriptions to respective one or more events supported by the S-CSCF; 
However, in the analogous art, Mufti explicitly discloses wherein a receiver is configured to receive a subscription request from the S-CSCF, the subscription request comprising one or more subscriptions to respective one or more events supported by the S-CSCF; (Fig. 3 & ¶0031 - IMS client 325 can connect to communication manager component 345 within one or more of the CSCF 125 in IMS network 120. communication manager 345 can do the following: [0036] - forward the received registration status notification subscription requests to the appropriate application servers.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Ramanathanet’s invention of a system and associated method for feeding rapidly changing web content employing Really Simple Syndication (RSS) mechanism to mobile devices through IP Multimedia Subsystem (IMS) using Session Initiation Protocol (SIP) to include Mufti’s invention of a system and a method of a realm translation in an IMS network, because it allow an IMS subscriber to use both voice calling over LTE and over Wi-Fi (VoLTE and VoWiFi), which each use different realm values, by implementing logic on the I/S-CSCF to retain the user equipment (UE) provided realm, and to update all subsequent responses with that value, which in turn,  provides operators the flexibility to maintain multiple realms per service, while simultaneously maintaining one global realm towards the home subscriber service (HSS).  (¶0013, Mufti) 

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim et al. (2008/0175157), Lim hereinafter.

Re. Claims 17 and 24, Adamczyk teaches a method for operating a network node for use as a Serving Call Session Control Function, S-CSCF (Fig.20, S-SCSCF, Fig. 24, S-CSCF1/S-CSCF2), in an Internet Protocol Multimedia Subsystem, IMS and a network node for use as a Serving Call Session Control Function, S-CSCF (Fig.20, S-SCSCF, Fig. 24, S-CSCF1/S-CSCF2), in an Internet Protocol Multimedia Subsystem, IMS, the network node (¶0024 - method ..includes sending a confirmation to the one of the authorized services when the message to the one of the recipients is delivered. ¶0025 - the authorized services include at least one of the plurality of applications and/or a subscriber device registered with the IMS) comprising:  a receiver configured to receive from an Application Server, AS, an event notification comprising an update on at least one of a network operation and a UE operation for one or more UEs in the IMS, wherein the update is based on a usage by the one or more UEs of a service amongst one or more services offered in the IMS (Fig. 20-21 & ¶0388 - network elements and interfaces that are used to support Push over IMS.  The Push Function may adopt the role of an Application Server (AS).  It is connected via an ISC-interface towards the S-CSCF.  Terminating IMS routing mechanisms are used for reaching the Push Recipient (the terminating UE). Fig. 24 & ¶0422 -  The communication network 200 includes an ASI Notification Server 265 that is communicatively coupled to multiple CSCFs, namely S-CSCF1 245a and S-CSCF2 245b. …ASI Notification Server 265 may use CSCF1 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto).
Yet, Adamczyk does not expressly teach  a registration manager configured to trigger an adaptation of the at least one of the network operation and the UE operation based on the received event notification.
explicitly discloses a registration manager configured to trigger an adaptation of the at least one of the network operation and the UE operation based on the received event notification. (Fig.1 & ¶0016 - when a failure occurs in the assigned P-CSCF (Proxy-Call Session Control Functions), receiving an IMS reregistration request message from an Application Server (AS); and sending a request for IMS reregistration to a Serving-Call Session Control Function (S-CSCF), to be assigned a new P-CSCF.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks to include Lim’s invention of IMS reregistration method, because it provides a mechanism in which a network sends an IMS reregistration request message to a User Equipment (UE) upon occurrence of a Proxy Call Session Control Function (P-CSCF) failure. (¶0003, Lim)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim, further in view Zhu et al. (2009/0093249), Zhu hereinafter.

Re. Claim 18, Adamczyk and  Lim teach claim 17.
Yet, Adamczyk and  Lim do not expressly teach wherein the update is an update for registration of the one or more UEs and comprises an update to a re- registration timer for re-registration of the one or more UEs in the IMS network, and wherein the registration manager is configured to update the re-registration timer.
However, in the analogous art, Zhu explicitly discloses wherein the update is an update for registration of the one or more UEs and comprises an update to a re- registration timer for re-registration of the one or more UEs in the IMS network, and wherein the registration manager is configured to update the re-registration timer. (Fig. 5 / Fig. 10 & ¶0048 - When the user data is deleted from the HSS, or deregistration is triggered by an internal event (re-registration timer timeout) of the S-CSCF, the IMS network initiates a deregistration process.  In the deregistration process, different parameters are carried in the NOTIFY message, depending on whether the IMS network expects the UE to initiate registration again).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Lim’s invention of IMS reregistration method to include Zhu’s invention of a system and apparatus for a mobile CS user to access an IMS network and a registration method, because it provides a mechanism for a non-IP Multimedia Subsystem (IMS) user to access an IMS network. (¶0002, Zhu)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim, in view Zhu, further in view of Song Cho (2007/0298794), Cho hereinafter.

Re. Claim 19, Adamczyk, Lim and Zhu teach claim 18.
Yet, Adamczyk, Lim and Zhu do not expressly teach wherein the registration manager is configured to control a transmitter to transmit a message towards the one or more UEs, the message for triggering a re-registration request by the one or more UEs in the IMS, wherein the receiver is configured to receive a re-registration request originating from the one or more UEs, and wherein the registration manager is configured to set a new re- registration timer according to the update of the re-registration timer in the event notification and to control a transmitter to transmit a message towards the one or more UEs indicating the new re-registration timer.
However, in the analogous art, Cho explicitly discloses wherein the registration manager is configured to control a transmitter to transmit a message towards the one or more UEs, the message for triggering a re-registration request by the one or more UEs in the IMS, wherein the receiver is configured to receive a re-registration request originating from the one or more UEs, and wherein the registration manager is configured to set a new re- registration timer according to the update of the re-registration timer in the event notification and to control a transmitter to transmit a message towards the one or more UEs indicating the new re-registration timer. (Fig. 4 & ¶0041 - When the ACK message transmitted by the UE 10 is received, the S-CSCF 30 extends a registration validity period set for the UE 10 by updating a re-registration timer of the S-CSCF 30 which counts the registration validity period (S260).  … UE 10 updates a re-registration timer of the UE 10 when notified that an SIP message transmitted by the UE 10 is successfully received by the S-CSCF 30.  Accordingly, when the UE 10 transmits an arbitrary SIP message to a network, the UE's registration validity period is extended to be the same as that of a network upon receiving a final response message regarding the result of a normal transaction from the network. Also, see claims 1-3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Lim’s invention of IMS reregistration method and Zhu’s invention of a system and apparatus for a mobile CS user to access an IMS network and a registration method to include Cho’s invention of a system and a method for registering user equipment with a communication network using a session initiation protocol (SIP) message, because it allows user equipment maintaining  its registration with a network by performing a re-registration operation through the SIP transaction,  which, in turns, prevents the generation of unnecessary traffic during the registration operation. (¶0042, Cho)








Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim, further in view of Hua et al. (2011/0171958), Hua hereinafter.

Re. Claim 20, Adamczyk and Lim teach claim 17.
        Yet, Adamczyk and Lim do not expressly teach a network parameter manager configured to monitor a network parameter related to an IMS Core Network, IMS CN, and configured to control a transmitter  to transmit a further event notification to the AS in dependence on the monitored network parameter meeting one or more criteria, wherein the further event notification comprises data indicating the monitored network parameter.
       However, in the analogous art, Hua explicitly discloses a network parameter manager configured to monitor a network parameter related to an IMS Core Network, IMS CN, and configured to control a transmitter  to transmit a further event notification to the AS in dependence on the monitored network parameter meeting one or more criteria, wherein the further event notification comprises data indicating the monitored network parameter. (Fig.1 & ¶0030 - The S-CSCF can fully or partially store the usage profile. .., the S-CSCF may forward the full or partial profile to an Application Server (AS), e.g., via SIP 3rd party registration.  The application server may then execute the usage control on the controlled device based on the downloaded portion of the usage profile.  If an outgoing call or incoming call at the controlled user equipment is to be blocked by the application server based on the usage control profile, the application server may send a warning message to the controlled user equipment, as well as to the authorized party that configured the usage profile.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Lim’s invention of IMS reregistration method to include Hua’s invention of mobile device usage management in an IMS (Internet 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim, in view of Hua, further in view of Molinero Fernandez et al. (2015/0124718, same assignee but published more than a year before the EFD of the instant application), Molinero hereinafter.

Re. Claim 21, Adamczyk, Lim and Hua teach claim 20.
        Yet, Adamczyk, Lim and Hua do not expressly teach wherein the monitored network parameter indicates a memory utilization in the IMS, and wherein the network parameter manager is configured to control the transmitter to transmit the further event notification if the memory utilization rises above a threshold value.
        However, in the analogous art, Molinero explicitly discloses wherein the monitored network parameter indicates a memory utilization in the IMS, and wherein the network parameter manager is configured to control the transmitter to transmit the further event notification if the memory utilization rises above a threshold value.  (Fig. 1 & ¶0010 - an AF (Application Function (AF) 140) is the IP Multi-Media Subsystem (IMS) Proxy Call Session Control Function (P-CSCF). Fig. 1/4 & ¶0078 - In step 420, an indication about the state of the server resource is sent to the second node, e.g. AF 140, informing the second node of the state of the server resource.  ..when memory usage reaches a certain threshold, e.g. 80%, the PCRF 110 notifies the AF 140 in order to inquire if it is possible to remove a session and thus a bearer. …the indication is only communicated if the usage of the storage of the server reaches a threshold value, such as the 80%.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Lim’s invention of IMS reregistration method and Hua’s invention of mobile device usage management in an IMS (Internet Multimedia Subsystem) system to include Molinero’s invention of a system and a method for managing 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim, in view of Hua, in view of , Molinero,  further in view of Cai.
Re. Claim 22, Adamczyk, Lim ,  Hua and Molinero  teach claim 21.
Yet, Adamczyk, Lim, Hua and Molinero do not expressly teach wherein the update is an update for registration of the one or more UEs in the IMS and comprises a de- registration of the one or more UEs, and wherein the registration manager is configured to de-register the one or more UEs from the IMS.

However, in the analogous art, Cai explicitly discloses wherein the update is an update for registration of the one or more UEs in the IMS and comprises a de- registration of the one or more UEs, and wherein the registration manager is configured to de-register the one or more UEs from the IMS. (Abstract- A network element in the IMS network receives the deregister request message, and updates an IMS registration status of the dual mode device based on the deregister request message to indicate the dual mode device as deregistered. Fig.1-3, 6-8 & ¶0013 - The network element further includes a registration system operable to update an IMS registration status of the dual mode device based on the deregister request message to indicate the dual mode device as deregistered.  ¶0039 - In step 504, registration system 404 updates the IMS registration status for dual mode device 140 based on the deregister request message to indicate dual mode device 140 as deregistered or not registered).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Lim’s invention of IMS reregistration method and Hua’s invention of mobile device usage management in an IMS (Internet Multimedia Subsystem) system and Molinero’s invention of a system and a method for managing network resources in a telecommunication network to include Cai’s invention of a system and a method for de-.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk,  in view of  Lim, further in view of Mufti.

Re. Claim 23, Adamczyk and Lim teach claim 17.
Adamczyk also teaches further comprising an event checker configured to control a transmitter to transmit to a Home Subscriber Server, HSS, a request for event data corresponding to an AS, wherein the receiver is configured to receive the event data from the HSS, the event data identifying one or more events supported by the AS (Fig. 5 / Fig.7 / Fig.17  & ¶0179 - Each application server can act as a SIP proxy, an originating or terminating SIP user agent, or a SIP Redirect Server as needed to provide necessary services to the users.  These interactions are governed by a set of Initial Filter Criteria (IFC) that are downloaded from the Home Subscriber Server (HSS) by the S-CSCF and processed in the specified order so that the application servers are consulted as necessary and in the correct order. Fig.17  & ¶0277 - HSS stores the address of the S-CSCF serving the user to assist the I-CSCF to route SIP registration message from the user equipment (UE) to the correct S-CSCF.  HSS stores the filter criteria to assist the S-CSCF in determining which application servers to forward the user's SIP requests to for further processing and the order in which application servers receive the SIP requests)
Yet, Adamczyk and Lim do not expressly teach the network node further comprising an event subscriber configured to control the transmitter to transmit a subscription request to the AS, the subscription request comprising one or more subscriptions to the respective one or more events supported by the AS.
However, in the analogous art, Mufti explicitly discloses the network node further comprising an event subscriber configured to control the transmitter to transmit a subscription request to the AS, the subscription request comprising one or more subscriptions to the respective one or more events supported by the AS. (Fig. 3 & ¶0031 - IMS client 325 can connect to communication manager component 345 within one or more of the CSCF 125 in IMS network 120. communication manager 345 can do the following: [0036] - forward the received registration status notification subscription requests to the appropriate application servers.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks and Lim’s invention of IMS reregistration method to include Mufti’s invention of a system and a method of a realm translation in an IMS network, because it allow an IMS subscriber to use both voice calling over LTE and over Wi-Fi (VoLTE and VoWiFi), which each use different realm values, by implementing logic on the I/S-CSCF to retain the user equipment (UE) provided realm, and to update all subsequent responses with that value, which in turn,  provides operators the flexibility to maintain multiple realms per service, while simultaneously maintaining one global realm towards the home subscriber service (HSS).  (¶0013, Mufti) 










Claim 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shijae Lee (2018/0026946), Lee hereinafter, in view of  Adamczyk.

Re. Claims 33 and 35, Lee teaches a network node for use as a Home Subscriber Server, HSS (Fig.1/3, 180), in an Internet Protocol Multimedia Subsystem, IMS (Fig.1)  and a method operating a network node for use as a Home Subscriber Server, HSS, in an Internet Protocol Multimedia Subsystem, IMS, the method comprising: receiving , by a receiver from a Serving Call Session Control Function, S-CSCF, a request for event data for an Application Server, AS, in the IMS, the event data identifying one or more events supported by the AS (Fig. 1 & ¶0057 - The application server 190 processes a service provided in the IMS network.  …the service may include a voice call, a video telephony, a messaging service, or the like. At least one application server other than the application server 190 may be further included in the IMS network.   Fig.3 & ¶0075 -  In step 311, the S-CSCF server 150 transmits a put/pull message to the HSS 180.  For example, the S-CSCF server 150 determines whether registration of the terminal 110 is permitted.  In addition, if the registration of the terminal 110 is permitted, the S-CSCF server 150 also transmits the put/pull message to the HSS 180. The put/pull message may include at least one of the information regarding the terminal 110 (e.g., user identification information, etc., which is used for accessing specific application servers)); and controlling, by the event data manager, a transmitter to transmit  the determined event data to the S-CSCF. (Fig.3 & ¶0076 - In step 313, the HSS 180 transmits a put/pull response message to the S-CSCF server 150.  That is, upon receiving the put/pull message, the HSS 180 confirms and stores a corresponding relationship between the terminal 110 and the S-CSCF 160.  In addition, the HSS 180 transmits the put/pull response message.  The put/pull response message may include at least one of name/address information to access a platform used for a service control while the terminal 110 is registered in the S-CSCF server 150).
expressly teach determining, by an event data manager, the event data based on the received request;
However, in the analogous art, Adamczyk explicitly discloses determining, by an event data manager, the event data based on the received request; (Fig.17  & ¶0277 - HSS stores the address of the S-CSCF serving the user to assist the I-CSCF to route SIP registration message from the user equipment (UE) to the correct S-CSCF.  HSS stores the filter criteria to assist the S-CSCF in determining which application servers to forward the user's SIP requests to for further processing and the order in which application servers receive the SIP requests).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of system and a method for establishing security association in a communication system to include Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks, because it facilitates rapid, cost effective rollout of sophisticated next generation of application services. (¶0006, Adamczyk)









Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of  Adamczyk, further in view of Kim et al. (2018/0359662), Kim hereinafter.

Re. Claim 34, Adamczyk and Lim teach claim 33.
Yet, Adamczyk and Lim do not expressly teach wherein the event data manager is configured to identify the one or more events supported by the AS from a list of events stored in the network node per AS basis.
However, in the analogous art, Kim explicitly discloses wherein the event data manager is configured to identify the one or more events supported by the AS from a list of events stored in the network node per AS basis.(Fig.7-8/10-12 & ¶0180 - On an event that causes network-initiated deregistration, the S-CSCF shall send a third-party REGISTER request to each Application Server that matches the Filter Criteria sent from the HSS as if an equivalent REGISTER request had been received from the user deregistering that public user identity, or combination of public user identities).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of system and a method for establishing security association in a communication system and Adamczyk’s invention of a system and a method for notification capability of application services infrastructure for next generation networks to include Kim’s invention of a method for transmitting and receiving signal related to data-off function, because it provides a communication system capable of providing a minimum service to a user and blocking unnecessarily generated data use by permitting a data flow for a service mandatorily supported to the user and blocking other data flow when the user configures the use of mobile data to be turned off in a user equipment (¶0005, Kim)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu et al; 2008/0285543; See ¶0028, ¶0030, ¶0040, ¶0041, ¶0043, ¶0061, ¶0077, ¶0105  along with Fig.1-11 .
Adamczyk et al; 2016/0295634. See ¶0107-¶0119, ¶0153-¶0154  along with Fig.6-9
Service Control for Next-Generation Applications in Wireless IP Multimedia Networks; Lynell E. Cannell, Michel L. F. Grech, Anne Y. Lee and Musa R. Unmehopa, Bell Labs Technical Journal 8(1), 27–42 (2003) © 2003 Lucent Technologies Inc.  See introduction, pages 27-29, overview of the IMS, pages 30-31, procedure and processing in the IMS, pages 31-40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467